Citation Nr: 0012710	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-22 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to a rate greater than the 1/4 time monthly rate of 
educational assistance under Chapter 32, Title 38, United 
States Code, for enrollment from January 6, 1997 to March 22, 
1997.



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from October 1984 to March 
1988, and from January 1991 to May 1991.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1997 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
June 1998, the Board remanded this claim to the RO for 
additional development.

The Board notes that the veteran, in her substantive appeal 
received in June 1997, requested to appear personally at a 
hearing at the local VA office before a member of the Board.  
Subsequently, in letters received in July 1997 and August 
1997, the veteran indicated that, although she had requested 
a hearing before a member of the Board, she preferred to 
present testimony to a hearing officer at the RO.  The RO 
acknowledged the veteran's request by letter dated September 
1997, and informed her that a hearing was scheduled for 
October 1997.  However, according to notations of record, the 
veteran canceled this hearing.  After the Board remanded this 
claim to the RO in June 1998, the RO scheduled the veteran 
for another hearing in December 1998.  In November 1998, 
prior to the date of the hearing, the veteran contacted the 
RO and requested a later hearing date.  Approximately one 
month later, she faxed the RO a written statement canceling 
her December 1998 hearing.  There are no other hearing 
requests of record dated after December 1998. 


FINDINGS OF FACT

1.  In September 1996, the veteran enrolled in three credit 
hours of courses at Portland State University (PSU) for the 
period extending from January 6, 1997 to March 22, 1997; PSU 
certified this training time as less than half time, but more 
than quarter time.

2.  In January 1997, the veteran increased her courseload 
from three to four credit hours for the enrollment period 
extending from January 6, 1997 to March 22, 1997; PSU 
certified this adjusted training time as less than half time.

3.  In March 1997, a PSU representative confirmed that, 
although the veteran had adjusted her credit hours from three 
to four, her training time had not changed; prior to and 
after the adjustment the veteran's training time was less 
than half time.

4.  The RO paid the veteran Chapter 32 educational assistance 
at the monthly rate of $186.11 for the enrollment period 
extending from January 6, 1997 to March 22, 1997. 


CONCLUSION OF LAW

There is no legal basis upon which to award the veteran a 
rate greater than the 1/4 time monthly rate of educational 
assistance under Chapter 32, Title 38, United States Code, 
for enrollment from January 6, 1997 to March 22, 1997.  
38 U.S.C.A. § 3221 (West 1991); 38 C.F.R. §§ 21.4270, 
21.4273, 21.5131, 21.5136, 21.5138 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1996, the RO received a VA Form 22-1999 
(Enrollment Certification) from a certifying official at PSU, 
reflecting, in pertinent part, that the veteran had enrolled 
in three credit hours of courses toward a graduate degree for 
the enrollment period extending from January 6, 1997 to March 
22, 1997.  This certification also reflects that the three 
credit hours represented less than half-time training, but 
more than one-quarter time training, and that the tuition for 
this enrollment was $635.00.  In February 1997, the RO 
received a VA Form 22-1999b (Notice of Change in Student 
Status) from PSU, which disclosed that the veteran had 
adjusted her credit hours from three to four for the 
enrollment period extending from January 6, 1997 to March 22, 
1997.  This notice indicates that the four credit hours 
represented less than half-time training, and that the 
tuition for this enrollment was $828.00.  A March 1997 VA 
Form 119 (Report of Contact), which records a conversation 
with a representative at PSU, confirms that, although the 
veteran adjusted her hours from three to four, this 
adjustment did not alter her training time.  Rather, prior to 
and after the adjustment the veteran was enrolled in less 
than half-time training.

A VA Form 22-8945 (Education Award) dated January 1997 
reflects that, based on the information received at the RO 
from the veteran's university, the RO paid the veteran 
Chapter 32 educational assistance at the monthly rate of 
$186.11 for the enrollment period extending from January 6, 
1997 to March 22, 1997.  The veteran contends that she should 
have been paid $828.00 for the four graduate credit hours she 
took during the enrollment period at issue.  She alleges that 
she registered for four credit hours of courses because a VA 
certification officer at PSU assured her that she would be 
paid benefits at the less than half-time, but more than 
quarter-time training rate for these hours.

The question before the Board is whether the veteran is 
entitled to a greater monthly rate of payment of educational 
assistance under Chapter 32, Title 38, United States Code, 
for enrollment from January 6, 1997 to March 22, 1997.  
Applicable regulations provide that VA will pay Chapter 32 
educational assistance allowance at the rate specified in 
38 C.F.R. §§ 21.5136 and 21.5138, while the individual is 
pursuing an approved program of education.  38 C.F.R. 
§ 21.5131 (1999).  The first regulation, 38 C.F.R. § 21.5136 
(1999), applies to individuals pursuing a course, courses, or 
program of education leading to a secondary school diploma or 
an equivalency certificate.  Therefore, it is not applicable 
to the veteran, who had already obtained a secondary school 
diploma and was pursuing a graduate degree by January 1997.

The rate of payment to which the veteran was entitled for the 
four credit hours of courses taken from January 6, 1997 to 
March 22, 1997 must be calculated under 38 C.F.R. § 21.5138 
(1999).  This regulation provides the following:  

Computation of entitlement factor.
In computing monthly rates and benefit 
payments the Department of Veterans 
Affairs will compute an entitlement 
factor in all cases except for 
individuals in a secondary school program 
whose benefits are computed as provided 
in 38 C.F.R. § 21.5136(b)(1).

38 C.F.R. § 21.5138(a).

For residence training the entitlement 
factor will be computed as follows:

(i) Enter the number of full months in 
the applicable benefit period.                                                     
(1)____
(ii) Enter the number of days in excess 
of the number of full months.                    
(a).
(iii) Divide line a by 30.  Enter the 
quotient  (2)____
(iv) Total (lines 1 and 2)                                      
(3)____
(v) Multiply line 3 by 1 for a full-time 
student;   (4)____
by .75 for a three-quarter student; by .5 
for a half-time student; or by .25 for a 
one-quarter time student.  Enter the 
result.  (This is the entitlement 
factor.)

38 C.F.R. § 21.5138(a)(1).

Computation of benefit payment.
The Department of Veterans Affairs will 
compute benefit payments as follows: for 
all training except for those individuals 
to whom 38 C.F.R. § 21.5136(b)(1) 
applies:
(1) Enter the entitlement factor     (f).
(2) Enter the amount of the individual's 
contributions remaining in the fund.     
(g).
(3) Multiply line f by g.  Enter the 
result.     (h).
(4) Enter the remaining months of the 
individual's entitlement.     (i).
(5) Divide line h by line i.  Enter the 
quotient     (11)___  
(This is the individual's portion.)
(6) Enter two times the amount in line 11           
(12)___
(This is the Department of Veterans 
Affair's portion of benefit payments for 
training completed before January 1, 
1982.  The Secretary of Defense will 
contribute this portion of the benefit 
payment for training that occurs after 
December 31, 1981.)
(7) Enter the amount of additional 
contributions, if any, remaining in the 
fund which the Secretary of Defense 
contributed for the individual.     (j).
(8) Multiply line f by line j.  Enter the 
result.     (k).
(9) Enter the individual's remaining 
months of entitlement.     (l).
(10) Divide line k by line 1.  Enter the 
quotient  (13)___
(This is the Department of Defense's 
portion for training completed before 
January 1, 1982.  For training completed 
after December 31, 1981, this is the 
second part of the Department of 
Defense's portion.)  (38 U.S.C. 3231)
(11) Total (add lines 11, 12 and 13)                    
(14)___
(12) If the veteran is in an 
apprenticeship or other on-job training 
and fails to complete 120 hours of 
training in a month, reduce the amount on 
line 14 proportionately.  In this 
computation round the number of hours 
worked to the nearest multiple of eight.  
Enter the result.                                                             
(15)___
(13) If the veteran is pursuing certain 
courses which do not lead to a standard 
college degree, has excessive absences, 
and incurred those absences before 
December 18, 1989, reduce the amount on 
line 14 sufficiently to avoid paying for 
any excessive absence.  Enter the result.                                                                   
(16)___
(14) The benefit payment is either (i) 
the amount shown on line 14...., or (ii) 
the total amount of the remaining 
contributions in the fund made by the 
individual and the VA and the secretary 
of Defense on behalf of the individual, 
whichever is less.

38 C.F.R. § 21.5138(b).

Monthly rates.
The Department of Veterans Affairs will 
compute the monthly rates of payment for 
individuals in residence training by 
repeating the calculations in paragraphs 
(b)(1) through (11) of this section 
except that instead of entering the 
entitlement factor on line f, paragraph 
(b)(1), the Department of Veterans 
Affairs will enter 1 for a full-time 
student, .75 for a three-quarter time 
student, .5 for a half-time student, or 
.25 for a one-quarter time student.

38 C.F.R. § 21.5138(c).

In this case, the entitlement factor is .64 (derived by 
multiplying 2.56 
[2 + .56 (17 ÷ 30)] by .25).  This factor is to be applied to 
38 C.F.R. § 21.5138(b) when calculating the benefit payment 
to which the veteran is entitled for the entire enrollment 
period at issue.  To determine the monthly benefit rate for 
the enrollment period at issue, a different factor is to be 
applied pursuant to 38 C.F.R. § 21.5138(c).  In this case, 
based on the veteran's status from January 6, 1997 to March 
22, 1997 as a less than half-time student, a factor of .25 is 
to be applied.  

The Board notes that it appears from information provided by 
the RO that the payment calculation is an automatic one and 
the Board has had some difficulty in gleaning all of the 
exact figures relevant to this case.  However, based on the 
information of record, it appears that for the period in 
question, the appellant had approximately $1,437 in remaining 
participant contributions; a little over 14 months of 
entitlement remaining at the time the RO received the 
pertinent enrollment certification; and approximately $6,385 
in remaining DOD contributions which when coupled with the 
remaining government matching contribution equaled around 
$10,695.  The Board notes that even when these approximations 
are utilized with the formula set forth in 38 C.F.R. 
§ 21.5138(c), the resulting figure is approximately $186 per 
month for the 1/4 rate.

Inasmuch as the total monthly benefit payable under 38 C.F.R. 
§ 21.5138(b)-(c) as calculated by the Board is approximately 
the benefit payment paid by the RO to the veteran for the 
enrollment period at issue, a greater monthly rate of payment 
of Chapter 32 educational assistance is not warranted.  The 
Board notes that, despite its inquiry on Remand in June 1998, 
the RO never fully explained how it derived the $186.11 
monthly benefit rate figure, noting that it was a figure that 
was automatically derived.  Although the Board, based on 
information provided by the RO, was only able to approximate 
that figure, it is more important to note that despite the 
veteran's contention that she should have been paid 
educational benefits at a rate reflecting less than half-time 
training, but more than full-time training, according to 
applicable statutory and regulatory provisions, the only 
educational programs recognizing this type of training time 
are Chapters 30 and 35.  See 38 C.F.R. §§ 21.4270, 21.4273 
(1999).  The Chapter 32 program recognizes four other types 
of training time, none of which is characterized as less than 
half-time training, but more than one-quarter time.  
Therefore, the law in this case is dispositive and this claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a rate greater than the 1/4 time monthly rate of 
educational assistance under Chapter 32, Title 38, United 
States Code, for enrollment from January 6, 1997 to March 22, 
1997, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

